UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 14, 2013 China Marine Food Group Limited (Exact name of Registrant as specified in its charter) NEVADA 333-40790 87-0640467 (State of incorporation or organization) (Commission file number) (I.R.S. employer identification number) Da Bao Industrial Zone, Shishi City Fujian, China (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: 86-595-8898-7588 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On May 14, 2013, China Marine Food Group Limited (the “Company”) issued a press release to announce its financial results for the quarter ended March 31, 2013. In accordance with General Instruction B2 to Form 8-K, the information in this Item 2.02, including Exhibit 99.1, shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release of China Marine Food Group Limited dated May 14, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA MARINE FOOD GROUP LIMITED Date: May 19, 2013 By: /s/Pengfei Liu Pengfei Liu, Chief Executive Officer
